UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7788


WILLIAM H. EVANS, JR.,

                 Petitioner - Appellant,

          v.

UNITED STATES    MARSHAL   SERVICE;   WARDEN,   Ross   Correctional
Institution,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-01015-AJT-IDD)


Submitted:   February 3, 2016                   Decided:    June 29, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and     DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William H. Evans, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William H. Evans, Jr., seeks to appeal the district court’s

order transferring his 28 U.S.C. § 2241 (2012) action to the

Southern District of Ohio.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Evans seeks to appeal is

neither   a     final    order     nor    an   appealable      interlocutory    or

collateral order.         See In re Carefirst of Md., Inc., 305 F.3d
253 (4th Cir. 2002).            Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We   dispense    with    oral    argument      because   the   facts   and   legal

contentions     are     adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                          2